Per Ctjbiam.
Mandamus to change the .place of .trial to Hennepin county where is located the principal place of business of relator, a domestic corporation, on the ground that the plaintiff in the action, for the purpose of retaining the same for trial in Cottonwood county, made one Kurt Krueger, a resident of that county, a party defendant with relator, but that said Krueger has now no interest in the ease and is only a nominal party. The respondent, the court below, returns that relator’s motion to transfer was denied because it appeared that Kurt. Krueger was a necessary and proper party defendant and was made a defendant in good faith and not for the purpose of preventing a change of venue.
The plaintiff’s action is to enjoin the prosecution of an action against her and Kurt Krueger upon a guaranty, brought by relator as plaintiff in a court in North Dakota. Prom the return herein it appears that Kurt Krue-ger has interposed an answer in the North Dakota suit. He has also answered in the action involved in this proceeding. From the pleadings and affidavits made part of the return we think the court below reached the correct conclusion, and the alternative writ issued herein should be and hereby is discharged.